                IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF DELAWARE


MARKDUTCHCO 1 B.V. and
MARKMIDCO s.AR.L,

     Plaintiffs and Counterclaim
     Defendants,

           v.                             Civil Action No. 17-1420-CFC

ZETA INTERACTIVE CORP.,

     Defendant and Counterclaim
     Plaintiff.


William M. Lafferty, John P. DiTomo, Zi-Xiang Shen, MORRIS, NICHOLS,
ARSHT & TUNNELL LLP, Wilmington, Delaware; Stephen M. Juris, Alexandra
Verdi, FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP, New York,
New York

     Counsel for Plaintiffs and Counterclaim Defendants

Patricia A. Winston, MORRIS JA1\.1ES LLP, Wilmington, Delaware; John Du
Wors, Nathan Durrance, NEWMAN DU WORS DURRANCE LLP, Seattle,
Washington

     Counsel for Defendant and Counterclaim Plaintiff




                        MEMORANDUM OPINION


November 12, 2019
Wilmington, Delaware
                                                  ()L fc~MgNNOLLY
                                               UNITED STATES DISTRICT JUDGE

      This case was removed to this Court from the Delaware Court of Chancery

by Defendant/Counterclaim-Plaintiff Zeta Interactive Corp. (Zeta). Before me are

two motions filed by Plaintiffs/Counterclaim-Defendants MarkDutchCo 1 B.V.

(MarkDutchCo), a Dutch company, and Markmidco S.ar.l (Markmidco), a

Luxembourg company: a motion to confirm an arbitration award and for attorneys'

fees, costs, and interest, D .I. 7; and a motion to dismiss, or alternatively, to sever

counterclaims, D .I. 10.

I.    BACKGROUND

      A.     The Interest Purchase Agreement

      The parties' disputes arise out of an Interest Purchase Agreement

Markmidco and Zeta entered into as of August 28, 2015. D.I. 9, Ex. 5. Pursuant to

that agreement, Zeta acquired Markmidco' s interest in a customer relationship

management business (the CRM business), which consisted of several companies

that provided to retailers email and text-message marketing, database management,

and related services. Markmidco subsequently assigned certain of its interests

under the purchase agreement to MarkDutchCo.

       Under the terms of the agreement, Zeta was to pay Markmidco $23,000,000

in cash, 1,685,717 shares of Zeta common stock, and several "Earn-out" payments.
D.I. 9, Ex. 5 § 2(a). Zeta owed Markmidco the "First Earn-out Payment

Amount"-$4,000,000-"within five (5) Business Days of the date that EBITDA

for the First Earn-out Period [was] finally determined, solely in the event that the

First Earn-out Target [was] achieved[.]" D.I. 9, Ex. 5 § 2(b).

      EBITDA is an acronym for earnings before interest, tax, depreciation and

amortization. The purchase agreement provided a specific formula to be used to

calculate the CRM Business's EBITDA to determine the Earn-out payments. The

agreement also defined the First Earn-out Period as "the twelve-month period

commencing on the first day of the month following the Closing Date and ending

twelve-months thereafter." D.I. 9, Ex. 5 App'x A. And it defined the First Earn-

out Target as "the achievement by the CRM Business of at least $10,000,000 in

EBITDA during the First Earn-out Period." D.I. 9, Ex. 5 App'x A.

      The purchase agreement required Zeta to deliver to Markmidco within 30

days of the end of the First Earn-out Period an "Earn-out Statement" detailing

Zeta's determination ofEBITDA for that period and its calculation of the resulting

First Earn-out Payment Amount. D.I. 9, Ex. 5 § 2(b). The purchase agreement

also required Zeta to give Markmidco "the opportunity to review all [the] materials

and information" Zeta used to prepare the Earn-out Statement and calculate the

First Earn-out Payment. D.I. 9, Ex. 5 § 2(b).




                                          2
       IfMarkmidco did not provide Zeta with a written "Objection Notice" within

ten business days of receiving the Earn-out Statement, the Earn-out Statement

would become "final and binding." D.I. 9, Ex. 5 § 2(c)(i). On the other hand, if

Markmidco wished to dispute the Earn-out Statement, section 2(c) of the purchase

agreement required Markmidco to "set forth in reasonable detail [its] alternative

calculations (if any), together with reasonable supporting details with respect to the

calculation and components thereof[]" in its Objection Notice. D.I. 9, Ex. 5 §

2(c)(i).

       On December 29, 2016, Zeta submitted to Markmidco the First Earn-out

Statement. D.I. 9, Ex. 1 at 2. Zeta represented in the statement that it had

determined the EBITDA for the First Earn-out Period to be less than $10,000,000.

D .I. 9, Ex. 1 Attachment A. Therefore, Zeta said, it was not required to pay

Markmidco the $4,000,000 Earn-out Payment Amount. D.I. 9, Ex. 1 Attachment

A.
       On January 10, 2017, Markmidco sent Zeta a letter requesting additional

information related to Zeta's First Earn-out Statement. D.I. 9, Ex. 7. The next

day, Zeta provided Markmidco with some of the requested additional information,

D.I. 9, Ex. 8. In an Objection Notice sent two days later, Markmidco "dispute[d]

the First Earn-out Statement in all respects." D.I. 9, Ex. 9. Markmidco, however,

did not include an alternative EBITDA calculation in its Objection Notice because


                                          3
it claimed it still lacked enough information to fully respond to the First Earn-out

Statement. D.I. 9, Ex. 9.

      Zeta responded to Markmidco's Objection Notice by claiming that the notice

was invalid because it did not provide an alternative EBITDA calculation and that

in the absence of a valid Objection Notice, the Earn-Out statement was "final and

binding for all purposes." D.I. 9, Ex. 10.

       On January 30, 2017, after receiving more information from Zeta,

Markmidco's counsel sent Zeta a "Supplement" to its Objection Notice. D.I. 9,

Ex. 12. In its supplement, Markmidco disputed Zeta's First Earn-out Statement

and provided an EBITDA calculation for the First Earn-out Period that was

significantly greater than the $10,000,000 threshold that triggered the $4,000,000

First Earn-out Payment. D.I. 9, Ex. 12. On the same day, Markmidco notified

Zeta that it was referring the parties' dispute about the Earn-out payment to an

accounting arbitrator. D.I. 9, Ex. 13.

      B.     The Arbitration Award

      Under the terms of the purchase agreement, any dispute about the amount of

the Earn-out payment-defined by the agreement as "Disputed Payment

Amount"-"shall be resolved" by an Accounting Arbitrator-defined by the

purchase agreement as "the sole arbiter of all matters, procedural and/or

substantive, as to such Disputed Payment Amount." D.I. 9, Ex. 5 § 2(c)(i)(B).


                                             4
Under the agreement, "absent fraud, bad faith or manifest error[]" the Arbitrator's

decision "constitute[s] an arbitral award that is final, binding and non-appealable

and upon which a judgment may be entered by a court having jurisdiction

thereover." D.I. 9, Ex. 5 § 2(c)(i)(C). In this case, the parties jointly retained

Deloitte & Touche Partner Ken A very to serve as the Accounting Arbitrator. 1

      On April 28, 2017, Markmidco and Zeta provided the Arbitrator with their

initial submissions. D.I. 9, Exs. 17, 18. On May 19, 2017, the parties submitted

their rebuttal submissions to the Arbitrator. D.I. 9, Exs. 22, 23. The Arbitrator

then issued a series of targeted questions to the parties. D.I. 9, Ex. 24. The parties

responded to the Arbitrator's questions on July 6, 2017. D.I. 9, Exs. 25, 26.

      On August 4, 2017, the Arbitrator issued his final and binding determination

(the Award). D.I. 9, Ex. 1. The Arbitrator began by addressing the procedural

matters associated with the Disputed Payment Amount. D.I. 9, Ex. 1. First, the

Arbitrator found that because Markmidco stated in the Objection Notice that it

"disputed the entirety of [Zeta]' s First Earn-out Statement pending receipt of

additional information from [Zeta][,]" Markmidco' s failure to provide alternative


1
  Consistent with the purchase agreement, the April 20, 201 7 Deloitte engagement
letter stated that the Arbitrator would "be the sole arbiter of all matters, procedural
and/or substantive, as to [the parties'] Disputed Payment Amount[]" under the
purchase agreement and that "[t]he Accounting Arbitrator's decision shall be final
and binding upon each party hereto, absent fraud, bad faith or manifest error[.]"
D.I. 9, Ex. 16 at 1.

                                           5
EBITDA calculations did not render the Notice deficient. D.I. 9, Ex. 1 at 3. The

Arbitrator further found that Markmidco's Supplement was procedurally

appropriate because the Supplement disputed seven items in Zeta's First Earn-out

Statement and contained alternative calculations for six of those items. D.I. 9,

Ex. 1 at 3.

      After ruling on these procedural issues, the Arbitrator determined that the

EBITDA for the First Earn-out Period was greater than $10,000,000 and, therefore,

Zeta owed Markmidco the $4,000,000 First Earn-out Payment. D.I. 9, Ex. 1

Attachment A.

       C.     Arbitration Fees

       The purchase agreement provided that the Arbitrator's fees and expenses

would be borne by Zeta and Markmidco "in the proportion that the aggregate

dollar amount of the disputed items submitted to the Accounting Arbitrator by such

Party that are unsuccessfully disputed by such party (as finally determined by the

Accounting Arbitrator) bears to the aggregate dollar amount of disputed items

submitted by [the parties]." D.I. 9, Ex. 5 § 2(c)(i)(D).

       The parties initially split payment of the Arbitrator's $96,000 fee equally-

$48,000 each. D.I. 9, Ex. 21, Ex. 27. But when Zeta refused to pay Markmidco

the Award, Markmidco asked the Arbitrator to allocate the $96,000 in arbitration

fees between the parties "based on the specific amounts that were 'finally


                                          6
determined' by Deloitte." D.I. 9, Ex. 28 at 2. According to Markmidco, the

Arbitrator's decision "finally determined in favor of [Markmidco] with respect to

85% of the disputed items determined in connection with that award ... and in

favor of [Zeta] with respect to 15% of those items[.]" D.I. 9, Ex. 28 at 2.

Markmidco argued that Zeta was therefore "responsible for payment of 85%

($81,600) ofDeloitte's $96,000 fee[]" and Markmidco was "responsible for 15%

of the fee ($14,400)." D.I. 9, Ex. 28 at 2. Because each party had advanced

$48,000 ofDeloitte's fee, Markmidco asked the Arbitrator to award it $33,600

(i.e., $48,000- $14,400). D.I. 9, Ex. 28 at 2.

        The Arbitrator declined Markmidco' s request to determine how the parties

should allocate his fee, on the grounds that the purchase agreement and

engagement letter "did not include the involvement of the arbitrator in determining

the proper allocation of the fees to be borne by each of the parties." D.I. 9, Ex. 28

at 1.

        D.    The Parties' Pleadings

        On September 6, 2017, Plaintiffs filed a verified complaint in the Delaware

Court of Chancery against Zeta. D.I. 9, Ex. 2. Zeta filed an answer and seven

counterclaims in the Court of Chancery on October 10, 2017. That same day, Zeta

removed the case to this Court.




                                          7
             1.     Plaintiffs' Complaint

      In Count I of its complaint, Plaintiffs seek confirmation of the $4,000,000

Award pursuant to the Federal Arbitration Act (FAA), 9 U.S.C. § 1 et seq. D.I. 9,

Ex. 2. ,r,r 36-40. In Count II, Plaintiffs allege that Zeta breached the purchase

agreement by refusing to refund Markmidco $33,600 in arbitration fees. D.I. 9,

Ex. 2. ,r,r 41-49. Plaintiffs request that the Court grant them pre-judgment and

post-judgment interest and "all fees, costs, and expenses, including attorneys' fees,

incurred to enforce the Award and recover damages for Zeta's breach of the

Purchase Agreement[.]" D.I. 9, Ex. 2 Prayer for Relief,r,r D-F.

             2.     Zeta's Counterclaims

      Two of Zeta's counterclaims directly concern the Award. In its sixth

counterclaim, Zeta seeks to vacate the A ward pursuant to the FAA and the

Convention on the Recognition and Enforcement of Foreign Arbitral Awards,

opened/or signature June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 38, reprinted in

9 U.S.C. § 201 (historical and statutory notes) (hereinafter "Convention") on the

grounds that the Award contains "manifest errors." D .I. 9, Ex. 3 Counterclaims ,r,r

59-63. In its seventh counterclaim Zeta seeks a declaration "that the Award is to

be set aside or, in the alternative, that the Award be offset by any and all damages

suffered by Zeta from Defendants' breaches of the Purchase Agreement and errors

in the Award." D.I. 9, Ex. 3 Counterclaims ,r,r 64-67.


                                           8
      Zeta's first five counterclaims concern patents and patent applications it

acquired as part of the CRM business. Zeta alleges that errors in the inventorship

and assignment of the patents and applications "affect[ ] their enforceability and

validity." D.I. 9, Ex. 3 ,r 10. Zeta seeks in its first counterclaim a correction of

inventorship pursuant to 35 U.S.C. §§ 152 and 256. In its second counterclaim,

Zeta alleges that Markmidco' s failure to identify and correct the inventorship and

assignment errors breached Markmidco' s representation and warranties obligations

under the purchase agreement. In its third counterclaim, Zeta seeks

indemnification under § 6(b)(ii) of the purchase agreement based on these alleged

breaches. In its fourth counterclaim, Zeta alleges that Markmidco' s false

representations regarding the patents and patent applications constituted fraud.

Finally, in its fifth counterclaim, Zeta seeks a declaration that Zeta has the right to

withhold certain payments from Markmidco as a result ofMarkmidco's breach of

the purchase agreement.

II.   THE MOTION FOR CONFIRMATION OF THE AWARD AND FOR
      FEES, COSTS, AND INTEREST

      A.     Legal Standards

      Plaintiffs are foreign companies. Zeta is a Delaware company. It is

undisputed-though, for reasons unclear, not acknowledged by Plaintiffs-that the

arbitration in question occurred in the United States.



                                           9
      An arbitration award arising under a commercial contract between a

domestic party and a foreign party is subject to the Convention. See Century

lndem. Co v. Certain Underwriters at Lloyd's, London, 584 F.3d 513,523 (3d Cir.

2009). As a general rule, under the Convention, a district court must confirm an

arbitral award unless the court finds that one of seven vacatur grounds specified in

the Convention applies to the award. See Admart AG v. Stephen & Mary Birch

Found., Inc., 457 F.3d 302,307 (3d Cir. 2005). The vacatur grounds specified in

the Convention are:

             [1] The parties to the agreement [giving rise to the
             arbitration] . . . were under the law applicable to them,
             under some incapacity, or the said agreement is not valid
             under the law to which the parties have subjected it or,
             failing any indication thereon, under the law of the country
             where the award was made; ...
             [2] The party against whom the award is invoked was
             not given proper notice of the appointment of the arbitrator
             or of the arbitration proceedings or was otherwise unable
             to present his case; ...
             [3] The award deals with a difference not contemplated
             by or not falling within the terms of the submission to
             arbitration, or it contains decisions on matters beyond the
             scope of the submission to arbitration, provided that, if the
             decisions on matters submitted to arbitration can be
             separated from those not so submitted, that part of the
             award which contains decisions on matters submitted to
             arbitration may be recognized and enforced; ...
             [4] The composition of the arbitral authority or the
             arbitral procedure was not in accordance with the
             agreement of the parties, or, failing such agreement, was
             not in accordance with the law of the country where the
             arbitration took place; ...


                                          10
             [5] The award has not yet become binding on the
             parties, or has been set aside or suspended by a competent
             authority of the country in which, or under the law of
             which, that award was made ...
             [6] The subject matter of the [dispute] is not capable of
             settlement by arbitration under the law of [the country
             where recognition and enforcement is sought]; [and]
             [7] The recognition or enforcement of the award would be
             contrary to the public policy of [the country where
             recognition and enforcement is sought].

Convention, art. V(l)-(2).

      In Ario v. Underwriting Members ofSyndicate 53 at Lloyds for the 1998

Year ofAccount, 618 F .3d 277 (3d Cir. 2010), the Third Circuit created an

exception to the general rule that limits vacatur of awards in Convention cases to

these seven grounds. The Court held in Ario that when, as in this case, the

arbitration in question occurred in the United States, the district court "may apply"

the vacatur standards of the domestic FAA. Id. at 292. Under those standards, a

district court must confirm an arbitral award except

             ( 1) where the award was procured by corruption, fraud,
             or undue means;
             (2) where there was evident partiality or corruption in
             the arbitrators, or either of them;
             (3) where the arbitrators were guilty of misconduct in
             refusing to postpone the hearing, upon sufficient cause
             shown, or in refusing to hear evidence pertinent and
             material to the controversy; or of any other misbehavior
             by which the rights of any party have been prejudiced; or
             (4) where the arbitrators exceeded their powers, or so
             imperfectly executed them that a mutual, final, and
             definite award upon the subject matter submitted was not
             made.
                                          11
9 U.S.C. § lO(a).

      Ario does not explain whether its holding that courts "may apply" the FAA

vacatur standards when the arbitration occurred in the United States means that

district courts should consider the FAA vacatur standards in lieu of the Convention

standards or in addition to the Convention standards in such cases. The parties

have not briefed this question; from portions of their respective briefs it appears

that they assume that both the Convention standards and the FAA standards apply

to this case. I need not and will not address the question because the only ground

on which Zeta challenges the Award that is specified in either the FAA or the

Convention-Le., that the arbitrator exceeded his powers-is specified in both the

FAA and the Convention.

      Courts must strictly and narrowly apply the Convention and FAA standards.

See Admart, 457 F.3d at 308 ("courts have strictly applied the [Convention]

defenses and generally view them narrowly"); see also Ario, 618 F .3d at 295 (The

Domestic FAA provides "[f]our narrow grounds" for vacatur). It is well

established "that the court's function in confirming or vacating a commercial

arbitration award is severely limited." Mut. Fire, Marine & Inland Ins. Co. v.

Norad Reinsurance Co., 868 F .2d 52, 56 (3d Cir. 1989) (internal quotation marks

and citation omitted). And, "[t]here is a strong presumption under the Federal

Arbitration Act, 9 U.S.C. § 1 et seq., in favor of enforcing arbitration awards."
                                          12
Brentwood Med. Assocs. v. United Mine Workers ofAm., 396 F.3d 237,241 (3d

Cir. 2005) (citation omitted). "[T]he party seeking to overturn an award bears a

heavy burden," because courts "accord arbitration decisions exceptional

deference." Dunkley v. Mellon lnv'r Servs., 378 F. App'x 169, 171 (3d Cir. 2010).

      B.     Confirmation of The Award

       Zeta argues that the Award should not be confirmed because ( 1) the parties

contracted for a "manifest error" standard of review, (2) the Arbitrator exceeded

his powers in this arbitration, and (3) the Delaware Uniform Arbitration Act

applies to procedural matters in this case. D.I. 14. Zeta also argues that

enforcement of the Award is premature. D.I. 14.

             1.    The "Manifest Error" Standard

      Zeta seeks vacatur of the Award based on allegations that the Arbitrator

committed "manifest error." Zeta first contends that the manifest error standard

applies because the parties contractually agreed to that standard for review of the

Award. D.I. 14 at 14-16. But the "only grounds available for setting aside an

arbitral award" under the Convention are those "enumerated in Article V[.]" Ario,

618 F .3d at 291 (internal quotation marks and citations omitted). And the statutory

grounds for vacatur in the FAA are similarly "exclusive" and may not be

"supplemented by contract." Hall St. Assocs., L.L. C. v. Mattel, Inc., 552 U.S. 576,




                                         13
578 (2008). Thus, parties cannot contract for more judicial review than the FAA

and Convention grant them.

      Next, Zeta argues that "manifest error" is equivalent to the judicially

recognized doctrine of "manifest disregard of the law," which at least historically

"allow[ed] a district court to vacate an arbitration award that evidences manifest

disregard of the law rather than an erroneous interpretation." Dluhos v. Strasberg,

321 F.3d 365,369 (3d Cir. 2003) (quotation marks and citation omitted). The

Third Circuit, however, has held that "manifest disregard of the law do[es] not

justify setting aside an award" in actions governed by the Convention. Admart,

457 F.3d at 308 (citations omitted). And the Supreme Court's holding in Hall

Street Associates has "thrown into doubt" "[t]he continued validity of manifest

disregard as a basis for vacating arbitration awards" governed by the domestic

FAA. Goldman v. Citigroup Glob. Markets Inc., 834 F.3d 242,256 n. 13 (3d Cir.

2016).

         In any event, application of the standard would not help Zeta in this case, as

Zeta has not identified any instance of the Arbitrator ignoring applicable law. The

only "manifest errors" Zeta alleges the Arbitrator committed were "fail[ing] to

consider the timeliness ofMarkmidco's claims[,] ... the Arbitrator's erroneous

determination on Disputed Issues 1, 2, 3, 5, and 6[,]" and the Arbitrator's "fail[ure]

to consider any ancillary claims[.]" D.I. 9, Ex. 3 Counterclaims ,r,r 27-28. But


                                            14
Zeta has not alleged-and could not reasonably allege-that these failures or the

challenged determination were made in manifest disregard of the law.

             2.    The Arbitrator Did Not Exceed His Powers by Considering
                   Plaintiffs' Submissions

      Zeta argues next that the Award should be vacated pursuant to 9 U.S.C. §

10(a)(4) and Article V(l)(c) of the Convention because the Arbitrator exceeded his

powers by considering Markmidco's Objection Notice and Supplement. D.I. 14 at

16-18. Section§ 10(a)(4) of the FAA permits district courts to vacate awards

when arbitrators "exceeded their powers." 9 U.S.C. § 10(a)(4). Article V(l)(c) of

the Convention permits district courts to vacate awards that "contain[ ] decisions

on matters beyond the scope of the submission to arbitration[.]" Convention, art.

V(l)(c).

      A party seeking to vacate an award based on an arbitrator acting beyond her

powe~s "bears a heavy burden." Oxford Health Plans LLC v. Sutter, 569 U.S. 564,

569 (2013). "It is not enough to show that the arbitrator committed an error-or

even a serious error." Id. (quotation marks and citation omitted). A court may

only overturn an arbitrator's determination if "the arbitrator acts outside the scope

of his contractually delegated authority" by "issuing an award that 'simply reflects

his own notions of economic justice' rather than 'drawing its essence from the

contract[.]"' Id. (quoting E. Associated Coal Corp. v. United Mine Workers of

Am., Dist. 17, 531 U.S. 57, 62 (2000)). Thus, "the sole question for [the Court] is
                                          15
whether the arbitrator (even arguably) interpreted the parties' contract, not whether

he got its meaning right or wrong." Id. The standard under the Convention is the

same. Under the Convention, vacatur is appropriate when an arbitrator has decided

"matters beyond the scope of the submission to arbitration." SE/ Societa Esplosivi

lndustriali SpA v. L-3 Fuzing & Ordnance Sys., Inc., 843 F. Supp. 2d 509,515 (D.

Del. 2012)

       In this case, the Arbitrator's fmdings with respect to the procedural matters

associated with Markmidco's Objection Notice and Supplement were reasonable

interpretations of the purchase agreement. The Arbitrator analyzed the specific

provisions detailed in section 2 of the purchase agreement to determine the

procedural appropriateness ofMarkmidco's Objection Notice, and Supplement.

D.I. 9, Ex. 1 at 2-3. Section 2(c)(i), which the Arbitrator quoted in his

determination, required Markmidco to "set forth in reasonable detail [its]

alternative calculations" "[]to the extent possible based on the information

available to Seller[]" in its Objection Notice. D.I. 9, Ex. 1 at 2 (quoting D.I. 9, Ex.

1 § 2( C)(i)).

       The Arbitrator found that because Markmidco was only required to provide

alternative calculations "to the extent possible based on the information available

to Seller[,]" "it [was] [his] determination that although Seller's Objection Notice

did not provide alternate calculations, it disputed the entirety of Buyer's First Earn-


                                          16
out Statement pending receipt of additional information from Buyer and is

procedurally appropriate." D.I. 9, Ex. 1 at 3. The Arbitrator similarly found that

"Seller's Supplement with respect to its filing is procedurally appropriate, as Seller

set forth its disputed items and alternative calculations following receipt of

information from Buyer, which is prescribed by the Agreement." D.I. 9, Ex. 1 at 3.

      Accordingly, the arbitrator was interpreting the contract when he made his

decision and did not exceed his powers.

             3.    The Grounds for Vacatur Stated in Delaware Uniform
                   Arbitration Act Do Not Apply

      Zeta contends that the Award should not be confirmed because the vacatur

standards stated in the Delaware Uniform Arbitration Act (DUAA) apply to the

procedural matters in this case. D .I. 14 at 11. Zeta does not explain how the

DUAA standards differ in any material respect from the F AA's standards. But in

any event, under Third Circuit law, state law vacatur standards apply only when

the parties express a "clear intent to apply state law vacatur standards instead of

those of the FAA." Ario, 618 F.3d at 293 (citation omitted). Here, the purchase

agreement does not express a clear intent to apply the Delaware's vacatur

standards. Although the purchase agreement's choice of law provision states that

the laws of the State of Delaware apply, see D.I. 9, Ex. 5 at§ 7(d), this broad

choice of law provision does not demonstrate that the parties clearly intended to

opt out of the FAA scheme. Moreover, Zeta removed this action from the Court of
                                          17
Chancery to this Court on the basis that the Award is governed by the Convention

and the FAA. See D.I. 1 ,r,r 1, 4, 7, 9-13. Accordingly, the grounds for vacatur set

forth in the DUAA do not apply in this case.

             4.    Enforcement of the Award is Not Premature

      Zeta contends that enforcement of the Award is premature because entering

judgment on the Award before determining the parties' rights on related issues and

related cases would undermine the orderly resolution of these matters. D.I. 14 at

12. Zeta asks that I either deny Plaintiffs' motion without prejudice or stay this

action "until all the counterclaims, offsets, and indemnity claims" in this case and a

related case "have been finally decided such that a final, complete award between

the Parties can be rendered." 2 D.I. 14 at 11-14.

      Enforcement of the Award at this time, however, is appropriate for two

reasons. First, Zeta's "counterclaims, offsets, and indemnity claims" do not

overlap with the issues submitted by the parties for arbitration. A stay can be

appropriate when issues implicated by an arbitration award are also implicated in

other proceedings. See Admart, 457 F .3d at 306. In such cases, a stay helps avoid

inconsistent resolutions of the issues. But when the other issues are "not within the

ambit of [a plaintiffs] suit to confirm the Award" a stay should not be granted. Id.



2
 The related case is MarkDutchCo I B. V. v. Zeta Interactive Corp., C.A. No. 1:17-
cv-01641-CFC (D. Del.).
                                          18
      Second, denying the motion without prejudice or staying this case would

transform a summary proceeding into a protracted dispute. A basic purpose of

arbitration is "to dispose of disputes quickly and avoid the expense and delay of

extended court proceedings." Id at 311 (internal quotation marks and citations

omitted). That is why judges in this district have not allowed defendants to assert

unrelated counterclaims when doing so would delay arbitration confirmation

proceedings. See, e.g., China Three Gorges Project Corp. v. Rotec Indus., Inc.,

2005 WL 1813025, at *3 (D. Del. Aug. 2, 2005) (rejecting the defendant's attempt

to use potential "setoff' claims as a reason not to confirm an arbitration award).

      C.     Fees, Costs, and Interest

      Plaintiffs argue that they are entitled to attorneys' fees, costs, and

prejudgment interest. D.I. 8 at 18-20. Plaintiffs also seek reimbursement of

$33,600 in arbitration fees pursuant to section 2(c)(i)(D) of the purchase

agreement. D.I. 8 at 18-20. I find that awarding Plaintiffs attorneys' fees and

prejudgment interest is appropriate, but I will deny Plaintiffs' request for costs and

reimbursement for a share of its arbitration fees.

             1.     Attorneys' Fees

      Third Circuit law provides that attorneys' fees are generally awarded if the

party opposing confirmation of an arbitration award acted without justification or

did not have a "reasonable chance to prevail." Chauffeurs, Teamsters and Helpers,


                                          19
Local Union No. 765 v. Stroehmann Bros. Co., 625 F.2d 1092, 1094 (3d Cir. 1980)

(quotation marks and citations omitted); see also Wilkes Barre Hosp. Co., LLC v.

Wyo. Valley Nurses Ass'n Pasnap, 453 F. App'x 258, 261 (3d Cir. 2011) (quoting

Chauffeurs for this proposition).

       As Zeta acknowledges in its briefing, district courts have an extremely

limited scope of review of commercial arbitration awards under the Convention

and FAA. See D.I. 14 at 10. The Arbitrator's findings and interpretation of the

relevant provisions of the purchase agreement were within the scope of his

authority and no other ground for vacatur even arguably applied to this case. I

think it very clear that Zeta acted without a "reasonable chance" of vacating the

Award. Chauffeurs, 625 F .2d at 1094. Therefore, I will grant Plaintiffs' request

for fees.

             2..    Prejudgment Interest

       In deciding whether to award prejudgment interest, courts consider: "( 1)

whether the claimant has been less than diligent in prosecuting the action; (2)

whether the defendant has been unjustly enriched; (3) whether an award would be

compensatory; and (4) whether countervailing equitable considerations militate

against a surcharge." Calbex Mineral Ltd. v. ACC Res. Co., L.P., 90 F. Supp. 3d

442, 467 (W.D. Pa. 2015) (quoting Feather v. United Mine Workers ofAm., 711

F.2d 530, 540 (3d Cir. 1983)).


                                         20
        First, Plaintiffs have been diligent in pursuing these claims. On December

29, 2016, Zeta submitted to Markmidco the First Earn-out Statement. Twelve days

later, on January 10, 2017, Markmidco sent Zeta a letter requesting additional

information related to Zeta's First Earn-out Statement. On January 13, 2017, two

days after Zeta responded to the request for additional information, Markmidco

sent Zeta an Objection Notice. On January 30, 2017 Markmidco's counsel sent

Zeta a "Supplement" to its Objection Notice and notified Zeta that it was referring

the parties' dispute to the Arbitrator. The Arbitrator issued a decision in

Markmidco' s favor on August 4, 2017. And, when Zeta refused to pay Markmidco

the Award, Plaintiffs filed this lawsuit on September 6, 2017.

      Second, the essence of lawsuit is that Zeta has been unjustly enriched by

failing to pay Markmidco the money owed. See Feather v. United Mine Workers

ofAm., 711 F.2d 530, 540 (3d Cir. 1983) ('"To the extent defendant has had the

free use of the income-producing ability of plaintiffs' money without having to pay

for it, he has been unjustly enriched."') (quoting Restatement (Second) of

Contracts§ 370 cmt. a (Am. Law. Inst. 1981) and adopting its definition of unjust

enrichment).

      Third, just awarding Plaintiffs the $4,000,000 First Earn-out Payment

Amount would not make Plaintiffs whole. Zeta has owed Plaintiffs $4,000,000

since the Arbitrator made his decision in August 201 7. Plaintiffs have not had


                                         21
access to those funds for two years and lost their bargained-for right to prompt

payment of the First Earn-out Payment Amount. Interest will compensate

Plaintiffs for those losses. Cf Al Haddad Bros. Enters., Inc. v. MIS Agapi, 635 F.

Supp. 205, 210 (D. Del. 1986), aff'd, 813 F.2d 396 (3d Cir. 1987) (awarding a

plaintiff interest to "make it whole for the wrongful deprivation of its money" for

three years following an arbitration award).

      Fourth, there are no countervailing equitable considerations.

      Accordingly, I will award Plaintiffs prejudgment interest.

             3.     Costs

      Plaintiff have cited no authority to support their request for costs.

Accordingly, I will deny the request.

             4.     Arbitration Fees

      Finally, Plaintiffs request in their motion that I order Zeta to reimburse

Plaintiffs for $33,600 in arbitration fees. Those fees, however, were not part of the

Award. Indeed, the arbitrator rejected Plaintiffs' attempt to make the allocation of

arbitration fees part of the Award. Accordingly, I will deny Plaintiffs' motion

insofar as it seeks reimbursement of arbitration fees. The allocation of the

arbitration fees is the subject of Plaintiffs' breach of contract claim and will be

resolved with the adjudication of that claim.




                                          22
III.   THE MOTION TO DISMISS COUNTERCLAIMS, OR
       ALTERNATIVELY, TO SEVER

       A.    Legal Standards

       To state a claim upon which relief can be granted, a complaint must contain

"a short and plain statement of the claim showing that the pleader is entitled to

relief." Fed. R. Civ. P. 8(A)(2). Detailed factual allegations are not required, but

the complaint must set forth enough factual matter, accepted as true, to "state a

claim to relief that is plausible on its face." Bell At/. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is facially plausible when the factual content allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When

considering a Rule 12(b)(6) motion to dismiss, the court must accept as true all

factual allegations in the complaint and view them in the light most favorable to

the plaintiff. Umland v. Planco Fin. Servs., 542 F.3d 59, 64 (3d Cir. 2008).

       In actions for fraud, a complaint must also satisfy Rule 9(b)' s the heightened

pleading standards. In re Rockefeller Ctr. Properties, Inc. Sec. Litig., 311 F .3d

198,216 (3d Cir. 2002). Rule 9(b) requires a complainant alleging fraud to "state

with particularity the circumstances constituting fraud or mistake." Fed. R. Civ. P.

9(b). The complaint must state the circumstances of the alleged fraud with enough

particularity "to place the defendants on notice of the precise misconduct with

which they are charged, and to safeguard defendants against spurious charges of
                                          23
immoral and fraudulent behavior." Lum v. Bank ofAm., 361 F.3d 217, 223-24 (3d

Cir. 2004) abrogated on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S.

544 (2007) (quotations marks and citation omitted). "Complaints that fail to plead

fraud or false claims grounded in fraud with the requisite particularity are

dismissed in the same manner as a dismissal under [R]ule 12(b)(6)." Ninespot,

Inc. v. Jupai Holdings Ltd., 2018 WL 3626325, at *3 (D. Del. July 30, 2018).

      B.     Defendant's Counterclaims

             1.     Counterclaim One: Correction of Inventorship

      In its first counterclaim, Zeta alleges that Defendants' failure to name all the

true inventors on the patents and patent applications transferred to Zeta pursuant to

the purchase agreement and Defendants' failure to obtain assignments from those

inventors were "error[s] which damage[d]" Zeta and "can be corrected by the

federal district court pursuant to 35 U.S.C. § 256 ... [and] 35 U.S.C. § 152." D.I.

9, Ex. 3 Counterclaims ,r,r 31-32. Zeta further alleges that "[a]s a result" of these

failures, Zeta "has been injured in an amount to be ascertained at trial." D.I. 9, Ex.

3 Counterclaims ,r 34.

      Zeta argues in its briefing that its "first Counterclaim ... is controlled by 3 5

U.S.C. § 256." D.I. 13 at 7. Section 256 permits a district court to "order

correction of [a] patent on notice and hearing of all parties concerned[.]" 3 5

U.S.C. § 256(b). It does not, however, create a cause of action for damages. Zeta


                                          24
argues in its briefing that "this Counterclaim does not seek money damages." D .I.

13 at 7. But that contention is belied by the express language of the counterclaim,

which, as just noted, alleges Zeta suffered "damages" and seeks a monetary award

"to be ascertained at trial." Because Zeta's first counterclaim is a claim for

damages made pursuant to § 256, it fails as a matter of law.

             2.     Counterclaims 2 and 3: Breach of Contract and
                    Indemnification

      Zeta's second counterclaim alleges that Markmidco breached the purchase

agreement by ( 1) failing to transfer valid patents to Zeta as required by the

agreement, (2) falsely representing that the patents identified on Schedule

3(a)(ii)(N)(l) of the purchase agreement were valid and enforceable, and (3)

falsely representing that it had taken all reasonably necessary or appropriate steps

to secure the assignment of all rights in certain intellectual property defined in the

purchase agreement. D.I. 9, Ex. 3 Counterclaims ,r,r 37-39. Zeta's third

counterclaim seeks indemnification for Plaintiffs' contractual breaches. D.I. 9, Ex.

3 Counterclaims   ,r,r 41-4 7.
      Plaintiffs argue that Zeta's contractual counterclaims are time-barred. Zeta

concedes that, under the express terms of the purchase agreement, the

representations and warranties upon which Zeta bases its contract claims expired

five months before Zeta filed its counterclaims. D.I. 13 at 13. It counters,

however, that under the purchase agreement "claims involving fraud ... shall

                                          25
survive indefinitely[,]" D.I. 13 at 13, and it intimates that the 18-month limitations

period prescribed by the purchase agreement is unreasonable and thus invalid

under Delaware law, see D.I. 13 at 14.

      Zeta is correct that the purchase agreement does not set a limitations period

for fraud claims, and for that reason, I agree that its fourth counterclaim is not

time-barred. But its second and third counterclaims are contract claims, not fraud

claims; indeed, Zeta itself makes clear in its briefing that its contract claims are

distinct from its fraud claim, see D.I. 13 at 13. Accordingly, Zeta's second and

third counterclaims do not fit within the fraud exception to the purchase

agreement's time bar.

      Zeta is also correct that under Delaware law, "parties may contractually

agree to a period of limitations shorter than that provided for by statute, so long as

this shortened period is reasonable." Eni Holdings, LLC v. KBR Grp. Holdings,

LLC, 2013 WL 6186326, at *7 (Del. Ch. Nov. 27, 2013). 3 But the 18-month

limitations period here is reasonable. The Delaware Supreme Court has held that

"it is settled Delaware law" that a "one year limitation on suit on an insurance

contract is reasonable and binding[.]" Closser v. Penn Mut. Fire Ins. Co., 457

A.2d 1081, 1083 (Del. 1983 ). And this court has declined to find a contractual,


3
  The parties agreed to a choice-of-law provision in the purchase agreement. The
provision states that the laws of the State of Delaware apply to disputes related to
the agreement. See D.I. 9, Ex. 5 at§ 7(d).
                                           26
six-month limitation on suit for Title VII claims unreasonable under Delaware law.

See Johnson v. DaimlerChrysler Corp., 2003 WL 1089394, at *4 (D. Del. Mar. 6,

2003 ). Accordingly, the purchase agreement's more generous eighteen-month

limitation-which these sophisticated and well-represented parties agreed to--is

not unreasonable, and it therefore bars Zeta's second and third counterclaims.

             3.     Counterclaim 4: Fraud

      Zeta's fourth counterclaim alleges that Markmidco committed fraud in

selling the CRM business to Zeta. See D.I. 9, Ex. 3 Counterclaims ,r,r 48-54.

Under Delaware law, the elements of fraud are:

             1) a false representation, usually one of fact, made by the
             defendant;
             2) the defendant's knowledge or belief that the
             representation was false, or was made with reckless
             indifference to the truth;
             3) an intent to induce the plaintiff to act or to refrain from
             acting;
             4) the plaintiffs action or inaction taken in justifiable
             reliance upon the representation; and
             5) damage to the plaintiff as a result of such reliance.

Gaffin v. Teledyne, Inc., 611 A.2d 467,472 (Del. 1992).

      I agree with Plaintiffs that Zeta's fraud counterclaim should be dismissed

because Zeta has failed to plead all five elements of a fraud claim. As just one

example, although Rule 9(b) provides that knowledge may be alleged generally,

Zeta does not allege in its counterclaims that Plaintiffs had knowledge or belief

that their representations regarding the validity of the transferred patent assets were
                                          27
false or that Plaintiffs made such representations with a reckless indifference to the

truth. Accordingly, I will grant Plaintiffs' motion to dismiss Zeta's fourth

counterclaim.

             4.     Counterclaim 5: Declaratory Relief

       Zeta's fifth counterclaim requests a declaration that "as a result of

Markmidco's wrongful conduct, Zeta is not required to release the remaining

amount held back under the Purchase Agreement." D.I. 9, Ex. 3 Counterclaims

158. Zeta alleges that "[a]n actual controversy of a justiciable nature currently

exists between and among the Parties concerning whether Zeta has the right to

withhold such amounts as an offset to the damages caused by Markmidco 's breach

and fraud as described herein." D.I. 9, Ex. 3 Counterclaims 157 (emphasis

added). Thus, an actual controversy exists only insofar as Zeta has asserted the

contract and fraud claims in its counterclaims. Since I am granting Plaintiffs'

motion to dismiss those claims, it follows that no actual controversy exists.

Accordingly, the Court lacks subject matter jurisdiction over Zeta's fifth

counterclaim and it is therefore dismissed. See Nesbit v. Gears Unlimited, Inc.,

347 F.3d 72, 76-77 (3d Cir. 2003) ("[C]ourts have an independent obligation to

satisfy themselves of jurisdiction if it is in doubt[]" and can "raise sua sponte

subject-matter jurisdiction concerns.").




                                           28
             5.     Counterclaims 6 and 7: Vacatur Or Correction of The
                    Award and Declaratory Relief

      Zeta's sixth counterclaim seeks to vacate the Award and its seventh

counterclaim seeks a declaration that the Award is to be set aside. D.I. 9, Ex. 3

Counterclaims ,r,r 59-67. I have already decided, however, that Plaintiffs' motion

to confirm the Award should be granted because no cognizable grounds for vacatur

exist. Accordingly, Zeta's sixth and seventh counterclaims are rendered moot and

must be dismissed. See Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71-72

(2013).

IV.   CONCLUSION

      For the reasons discussed above, I will grant in part and deny in part

Plaintiffs' motion for confirmation and for fees, costs, and interest. I will also

grant Plaintiffs' motion to dismiss Defendant's counterclaims.

      The Court will issue an order consistent with this Memorandum Opinion.




                                          29
